290 F.2d 821
Murray DULBERG, Defendant-Appellant and Plaintiff-Appellant,v.SCOVILL MANUFACTURING COMPANY, The Eyelet Specialty Company, The Bridgeport Metal Goods Mfg. Co., The Risdon Manufacturing Company, Plaintiff-Appellees, andElizabeth Arden Sales Corporation, Defendant-Appellee.
No. 326.
Docket 26769.
United States Court of Appeals Second Circuit.
Argued April 18, 1961.
Decided May 23, 1961.

Plaintiffs, Scovill Manufacturing Company, Eyelet Specialty Company, Bridgeport Metal Goods Mfg. Co. and Risdon Manufacturing Company, instituted separate actions for declaratory judgment against defendant Murray Dulberg, seeking an adjudication of the validity of defendant's Patent No. 2,695,028. Defendant filed counterclaims for infringement of this patent against each of the plaintiffs and also filed counterclaims against Scovill for violation of a confidential disclosure and for unfair competition. This latter counterclaim was dismissed without opposition during the trial. In addition, Dulberg instituted an action against Elizabeth Arden Sales Corporation, charging infringement of Patent No. 2,695,028 and also Patent No. 2,710,614. All of these actions were consolidated for trial, United States District Court for the Southern District of New York, Charles M. Metzner, J. From a judgment against him on all of these issues defendant-plaintiff Dulberg appeals.


1
Murray Dulberg, pro se.


2
Emery, Whittemore, Sandoe & Graham, New York City (Nichol M. Sandoe, Hugo M. Wikstrom, New York City, of counsel), for plaintiff-appellee, Scovill Mfg. Co.


3
Mitchell & Bechert, New York City (Roy C. Hopgood, New York City, of counsel), for plaintiff-appellee, Eyelet Specialty Co.


4
Pennie, Edmonds, Morton, Barrows & Taylor, New York City (Thomas F. Reddy, Jr., John T. Farley, New York City, of counsel), for plaintiff-appellee, Bridgeport Metal Goods Mfg. Co.


5
Morgan, Finnegan, Durham & Pine, New York City (George B. Finnegan, Jr., Jerome G. Lee, New York City, of counsel), for plaintiff-appellee, Risdon Mfg. Co., and for defendant-appellee, Elizabeth Arden Sales Corp.


6
Before WATERMAN, MOORE and SMITH, Circuit Judges.


7
PER CURIAM.


8
After a lengthy trial the district judge filed an exhaustive opinion containing his findings of fact and conclusions of law, 194 F.Supp. 165. On appeal we have carefully examined the massive record and the unusual quantity of exhibits and find no error in the result reached below. We affirm on the opinion of the trial judge.